Citation Nr: 1747271	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for cataracts, bilateral eyes, status-post posterior chamber intraocular lens implants.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of the Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection effective July 14, 2011, with a noncompensable initial disability rating.  In a November 2012 Statement of the Case (SOC), the RO granted a higher 10 percent initial disability rating for the Veteran's cataracts.

In October 2013, the Veteran testified at a Board hearing.  A transcript of the testimony is associated with the record.

In March 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The August 2015 VA examiner found significant visual field constriction in all directions in both eyes.  However, the examination was normal and the VA examiner was unable to explain the cause of the visual field constriction.  The VA examiner elaborated that the Veteran was going to have an electroretinogram in the coming days to further evaluate his visual field constriction.  Based upon the forgoing, the Board finds that a remand is necessary to obtain the outstanding electroretinogram and to afford the Veteran with another VA eye examination.




Accordingly, the case is REMANDED for the following actions:

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, including the electroretinogram referenced at the August 2015 VA examination.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) (2016).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, the AOJ should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the current manifestations, symptoms, and severity of the Veteran's cataracts, bilateral eyes, status-post posterior chamber intraocular lens implants.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

All necessary tests and studies should be performed.  The examiner should comment upon the progression of the Veteran's disability, and, identify all symptoms and manifestations associated with the disability.  The examiner should also:

(a)  identify the disease, injury, or pathologic process responsible for any found impairment of the eyes;

(b)  describe in detail any impairment of visual acuity 	in both eyes (to include central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent); loss of visual field (as shown during Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of  these perimetric devices with simulated kinetic Goldmann testing capability); and/or, impairment of 	muscle function (as shown according to Goldmann perimeter chart identifying the four major quadrants). 	

All findings from such testing should be reported in accordance with the provisions under 38 C.F.R. §§ 4.75 through 4.78 (2016);

(c)  describe any functional loss pertaining to the eye disability, as well as the frequency and duration of any incapacitating episodes and whether the Veteran's service-connected eye disability has required bed rest prescribed by a physician and treatment by a physician; and,

(d)  identify the cause of the Veteran's visual field constriction, to include whether it is due to his service-connected cataracts, bilateral eyes, status-post posterior chamber intraocular lens implants.

A report of all findings and opinions from the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above development, the claim for an initial disability rating in excess of 10 percent for cataracts, bilateral eyes, status-post posterior chamber intraocular lens implants, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental SOC (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




